Citation Nr: 0807427	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
September 2002.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Los Angeles, California, that denied the benefit 
sought on appeal.  
	
In January 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.  The Board notes that in its January 
2007 remand, an issue regarding the veteran's left hip and 
foot was referred to the RO for any appropriate action.  At 
the July 2006 hearing the veteran testified that these 
problems may be related to his service-connected low back 
disability, and complaints regarding his hip and foot are 
documented throughout the medical evidence.  These issues are 
again referred to the RO for appropriate action.

Additionally, the Board notes that while the veteran's 
current appeal also originally included an issue for 
entitlement to service connection for hearing loss, in a July 
2006 VA Form 21-4138 the veteran withdrew this issue.  
Accordingly, these issue will not be addressed by the Board 
and has been properly withdrawn in accord with 38 C.F.R. § 
20.204.


FINDINGS OF FACT

1.  From September 14, 2002, to May 12, 2006, the veteran's 
low back strain can be characterized as severe, with marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, and 
irregularity of the joint space.



2.  Since May 12, 2006, the veteran's low back strain cannot 
be characterized as severe, and is not manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, but it is manifested 
by recurrent exacerbations with increased pain and limitation 
of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
higher, from September 14, 2002, to May 12, 2006 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5295 (prior to September 26, 
2003).

2. The criteria for a 20 percent disability rating, but no 
higher, since May 12, 2006 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (regulations effective September 23, 
2002), General Rating Formula for Diseases and Injuries of 
the Spine (2007), DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that the veteran has 
appealed the initial 10 percent evaluation assigned for his 
low back strain under diagnostic code 5295 (in effect on the 
date he filed his claim).  Initially, the veteran was awarded 
service connection for his low back strain in a rating 
decision of January 2003 and assigned a noncompensable 
evaluation effective from September 14, 2002, the day 
following release from active service.  The veteran appealed 
this decision.  Subsequently, in August 2004 the veteran's 
noncompensable evaluation was replaced by a 10 percent 


rating, also effective from the day following release from 
active service.  As such, the severity of the veteran's 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

        A.  September 14, 2002, to May 12, 2006

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The veteran's claim was filed in October 2002.  As such, both 
the current version of the rating schedule, effective 
September 26, 2003, and the prior version of the rating 
schedule, effective September 23, 2002, apply to the 
veteran's claim.  

The veteran has been rated under diagnostic code 5295 for 
lumbosacral strain under the former version of the rating 
schedule.  Under this code, a 40 percent evaluation is 
warranted where the lumbosacral strain is "severe" with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or some of the above with  
abnormal mobility on forced motion.
	
The Board finds the evidence to be supportive of this rating 
during the time frame of September 14, 2002 to May 12, 2006.  
The evidence shows a marked limitation of forward bending, a 
loss of lateral motion with osteo-arthritic changes, and 
irregularity of joint space.  For example, In a June 2003 
treatment record it was documented that the veteran was 
"unable to forward flex," complained of difficulty in 
bending down, had tight paraspinal muscles, and was 
prescribed Tylenol #3 and Robaxin.  In a January 2004 
treatment record the veteran was found to have a "very 
limited" active range of motion, could not demonstrate 
lateral bending or rotation, and the examiner noted he was 
very guarded.  In a February 2004 treatment note, the veteran 
reported having sharp radiating pain, rising to a level of 
10/10, and precluding him from getting out of bed.  He again 
demonstrated a "very limited" active range of motion and 
could not demonstrate any lateral motion.  The veteran stated 
that the pain is exacerbated by bending, walking, standing, 
and sitting.  He reported that he was treated with a TENS 
unit in the past, which did not work, that heat and ice 
provide only minimal relief, and that he was then taking 
Vicodin for the pain.  He reported that Sulindac, Motrin, 
Indocine, and Flexiril all provided him no relief.  X-rays 
taken in April 2004 revealed joint space narrowing and 
degenerative disc disease at the L5-S1 level.  As such, and 
given the pain the veteran experiences with motion, the Board 
finds that this constitutes a "severe" lumbosacral strain 
under Diagnostic Code 5295.  This is the maximum rating 
allowed under DC 5295.

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 40 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable 


because there is no evidence of a vertebral fracture.  To the 
contrary, x-rays taken in November 2002, July 2003, and April 
2004 revealed no fractures.  Diagnostic Codes 5286-5289 do 
not apply to the veteran's claim because ankylosis in any 
portion of the veteran's spine has never been found.  
Diagnostic Codes 5290 and 5291 are inapplicable because they 
do not provide for ratings in excess of 40 percent.  
Diagnostic Code 5293, the code for intervertebral disc 
syndrome, to include neurological symptomatology, allows for 
a rating in excess of 40 percent but it is not raised by the 
evidence here.  While x-rays do show degenerative disc 
disease, the file contains no documentation of any 
incapacitating episode requiring bed rest prescribed by a 
physician and treatment by a physician.  VA defines 
incapacitating episodes as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1).  Additionally, the Board is cognizant that the veteran 
may manifest disc disease in more than one spinal segment, as 
suggested by a June 2003 CT of the spine, but the effects of 
this are not "clearly distinct," as is required in order to 
rate each segment separately under the regulation.  Indeed, 
the medical record makes no such distinction whatsoever.  

Diagnostic Code 5293 also contemplates a separate rating for 
neurological symptoms, but the preponderance of the evidence 
is against such a separate rating.  In February 2004 an EMG 
was performed and the examiner reported, "no active or 
chronic neuropathic findings in any of the muscles tested. 
There are no electrodiagnostic findings at this time 
suggestive of a left lumbar motor radiculopathy."  
Additionally, the medical record consistently reveals no 
incontinence or other genitourinary problems.  Accordingly, a 
separate rating is not warranted for neurological 
abnormalities associated with the veteran's back disability.  

As for the remainder of the old codes, DC 5294 is not raised 
by the medical evidence and DC 5295 does not allow for a 
rating in excess of 40 percent.  As such, the maximum rating 
warranted by the medical evidence under the old version of 
the rating schedule is 40 percent under DC 5292.

Under the current version of the rating criteria, a rating in 
excess of 40 percent is also unsupported by the evidence.  
The next higher rating of 50 percent is allowed only when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, and a rating of 100 percent is warranted where there 
is unfavorable ankylosis of the entire spine.  As discussed 
above, ankylosis of any portion of the veteran's spine has 
never been found.  Additionally, as discussed above, the 
diagnostic code for intervertebral disc syndrome is not 
applicable to the veteran's claim because the record is 
devoid of any incapacitating episode requiring bedrest by a 
physician and treatment by a physician.  Also there has not 
been definitive, objective evidence of any associated 
neurological impairment.  For all of these reasons, a rating 
in excess of 40 percent is also not warranted under the 
current version of the rating criteria.

In reaching these conclusions, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  However, the Board finds 
that in determining that the veteran's lumbosacral is severe, 
the Board has appropriately considered additional limitation 
of function due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

        B.  Since May 12, 2006

The Board finds that since May 12, 2006, the medical record 
supports a rating of 20 percent, but no higher, for the 
veteran's low back strain based on the functional impairment 
attributable to pain caused by the disability.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The veteran's complaints of severe pain and 
functional impairment are well documented in the recent 
medical evidence.  For example, at the February 2007 VA 
examination the examiner found that pain limited the 
veteran's back movements in flexion and twisting.  The 
veteran reported flare-ups one to two times per week and that 
the pain 


rises to a level of 7 out of 10.  At the July 2006 hearing 
the veteran reported he has been prescribed Gabapentin for 
his pain, and that his pain interferes with sleeping, as well 
as any activity involving squatting or bending.  

A rating in excess of 20 percent, however, is not warranted.  
As of a May 12, 2006 VA treatment note, the veteran 
demonstrated a "full" active range of motion of the lumbar 
spine.  Thereafter, in a VA examination of February 2007, the 
veteran's range of motion of the thoracolumbar spine was 
again measured.  Flexion was to 60 degrees, left rotation was 
to 25 degrees, right rotation was to 25 degrees, left bending 
was to 30 degrees, and right bending was to 20 degrees.  
Normal ranges of motion include flexion to 90 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
lateral rotation to 30 degrees.  
	
Given this, the Board finds that since May 12, 2006, the 
veteran's low back strain can not be characterized as 
"severe" under DC 5295, based on the ranges of motion 
reported from that date.  The medical evidence since May 12, 
2006 also does not reflect such symptomatology as listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture, as above.  Diagnostic Codes 5286-5289 do 
not apply to the veteran's claim because there is no evidence 
of ankylosis of any portion of the spine in the record, and 
it is not supported given his current ranges of motion.  
Diagnostic Code 5290 does not apply because the veteran's 
cervical spine is not at issue here, and DC 5291 is 
inapplicable because it does not provide for a rating higher 
than 10 percent.  

Diagnostic code 5292 allows for a rating of 40 percent where 
there is a "severe" limitation of motion of the lumbar 
spine, however, as described above, the veteran does not have 
this given his ranges of motion.

Diagnostic Code 5293, the code for intervertebral disc 
syndrome allows for a rating in excess of 20 percent but it 
is not raised by the evidence, as above.  As mentioned above, 
DC 5293 also contemplates a separate rating for neurological 
symptoms, but the preponderance of the evidence is against 
such a separate rating.  There is some equivocal and 
indefinite evidence of neuropathy in the recent treatment 
notes.  A June 2006 VA treatment note found the veteran could 
have radiculopathy, and this was also noted in a May 2006 
treatment record.  The veteran has also complained of what he 
believes to be nerve pain throughout the record.  However, a 
neurological examination was conducted at the February 2007 
VA examination and there were no neurological abnormalities 
found.  The examiner further found that the veteran's 
complaints of radiating left hip pain are not related to his 
back disability.  The medical record consistently reveals no 
incontinence or other genitourinary problems.  Accordingly, a 
separate rating is not warranted for neurological 
abnormalities associated with the veteran's back disability.  

As for the remainder of the old codes, DC 5294 is also not 
raised by the medical evidence.  As such, a rating in excess 
of 20 percent is not justified under the version of the 
regulations effective September 2002.

Under the current version of the regulations, the General 
Rating Formula for Diseases and Injuries of the Spine the 
next higher evaluation applicable to the veteran's claim is a 
rating of 40 percent.  This rating is justified if the 
evidence shows forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Additionally, a rating of 40 percent is 
possible under the General Rating Formula where there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Finally, the General Rating Formula for Diseases and Injuries 
of the Spine provides for separate ratings for associated 
neurological abnormalities.  

As described above, the veteran's ranges of motion do not 
support a rating of 40 percent under the current regulations, 
there is no documentation of incapacitating episodes as 
defined for VA purposes, and the veteran is not entitled to a 
separate rating for neurological symptoms, as above.  

For all of these reasons, a 20 percent rating, but no higher, 
for the veteran's low back strain is justified since May 12, 
2006.  In reaching this conclusion, the Board has considered 
all applicable statutory and regulatory provisions to include 
38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran contends his disability is manifested 
by pain. The veteran's complaints of pain have been 
documented throughout the record.  However, there has been no 
objective medical evidence supporting the existence of 
functional limitation due to pain, or of any numbers of 
degrees by which the veteran's range of motion is limited by 
pain beyond what the current ratings provide compensation. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2002 and February 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of February 2007 provided 
the appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  



In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the October 2002 
and February 2007 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the February 2007 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's statements made at the July 2006 
hearing and statements made to VA examiners in which the 
veteran described the effect of the service-connected 
disability on employability and daily life.  In particular, 
the veteran has stated his back disability causes him trouble 
with activities like making his bed, sleeping comfortably at 
night, lifting, walking, squatting.  He also testified that 
his back problems cause missed time from work and has 
submitted vocational rehabilitation documents showing how his 
back problems have precluded his ability to complete 
motorcycle mechanic school.  These statements with specific 
examples indicate an awareness on the part of the veteran 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
back disability is rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded.  In the Board's January 2007 remand, the different 
versions of the rating criteria pertaining to the spine were 
discussed, and the need for current measurements of the 
veteran's ranges of motion was stated.  At the July 2006 
hearing the veteran's representative testified that prior to 
the hearing, he and the veteran discussed whether a 
goniometer had been used to determine his ranges of motion in 
the past, and the inadequacies of such prior measurements.  
In the veteran's representative's statements of February 2008 
and May 2006 ranges of motion and neurological findings were 
discussed.  In fact, the May 2006 letter contains a 
recitation of some of the rating criteria necessary for a 
higher rating.  Finally, the January 2003 rating decision 
includes a discussion of the rating criteria utilized in the 
present case and the August 2004 


statement of the case also set forth the rating criteria 
applicable to the veteran's claim, both currently and under a 
prior version of the regulations.  As such, the veteran has 
been made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the second notification 
requirement of Vazquez-Flores.
        
As for the third element, the February 2007 notice letter 
which contains discussion pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), specifically informs the veteran 
that his disability may be rated from 0 percent to 100 
percent, and that the rating is based on the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the February 2007 letter informs 
the veteran that VA will help him in obtaining records 
relevant to his claim not held by a federal agency, including 
records from state or local governments, private doctors or 
hospitals, or current or former employers.  Moreover, the 
veteran has submitted documents from his vocational 
rehabilitation program in support of his claim, as well as 
private medical records.  As such, the February 2007 letter 
and the veteran's submissions satisfy the fourth notification 
element of Vazquez-Flores. 
VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing before the Board.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  The 
veteran was afforded VA examinations in November 2002 and 
February 2007.  For 


the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for the veteran's low back strain is granted from 
September 14, 2002, to May 12, 2006,  subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.
	
Entitlement to a disability rating of 20 percent, but no 
higher, for the veteran's low back strain is granted from May 
12, 2006 onward, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


